Name: COMMISSION REGULATION (EC) No 3503/93 of 20 December 1993 amending for the third time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  prices;  Europe;  means of agricultural production;  animal product
 Date Published: nan

 No L 319/30 Official Journal of the European Communities 21 . 12. 93 COMMISSION REGULATION (EC) No 3503/93 of 20 December 1993 amending for the third time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ( ! ), as last amended by Commission Regulation (EC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3088/93 (3), as last amended by Regulation (EC) No 3414/93 (4) ; Whereas because of the length of the restrictions on the free movement of goods, the number of live pigs laid down in Article 1 (2) and (3) of Regulation (EC) No 3088/93 for which an aid may be granted for the delivery to the German authorities, is exhausted ; whereas the restrictions on the free movement of goods continue and it is therefore necessary to increase the number of eligible live pigs ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3088/93 is hereby amended as follows : the following paragraph 5 is added to Article 1 : '5 . If the numbers in paragraphs 2 and 3 relating to the live pigs are reached, aid may be granted for a following 161 000 live pigs on the terms laid down in paragraph 2 and for 69 000 live pigs on the terms laid down in paragraph 3.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 277, 10 . 11 . 1993, p. 30. (4) OJ No L 310, 14. 12. 1993, p . 33 .